ON REHEARING.
PER CURIAM.
Upon motion for rehearing it is considered and adjudged that the opinion and judgment herein rendered on May 18, 1909, be and the same is hereby modified so that the said judgment shall be affirmed for the sum of twenty-five thousand dollars as of the date of the rendition of said verdict and judgment, and to bear interest from that date, if plaintiff shall within ten days from this date remit the further sum of ten thousand dollars as of the date of the said verdict, otherwise said judgment shall be reversed and remanded for new trial.